United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2188
                        ___________________________

                               Travis Emory Correll,

                      lllllllllllllllllllllPetitioner - Appellant,

                                          v.

The United States of America; Loretta E. Lynch, U.S. Attorney General1; Charles
 E. Samuels, Jr., Director, Federal Bureau of Prisons; Paul M. Laird, Regional
 Director, Federal Bureau of Prisons; W. Scott Willis, Warden, Federal Prison
                                Camp Yankton,

                     lllllllllllllllllllllRespondents - Appellees.
                                       ____________

                    Appeal from United States District Court
                  for the District of South Dakota - Sioux Falls
                                  ____________

                          Submitted: November 30, 2015
                            Filed: December 29, 2015
                                  ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.


      1
      Loretta E. Lynch has been appointed to serve as Attorney General of the
United States, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
       Federal inmate Travis Correll appeals after the district court2 dismissed his two
pro se civil actions, in which he claimed that 18 U.S.C. § 3621, and the regulations
promulgated thereunder, violate equal protection because they authorize early release
only for nonviolent offenders who both have a history of substance abuse and
complete a residential drug-abuse treatment program.

       We conclude that the district court properly denied Correll’s habeas petition
and dismissed his civil-rights action. See United States v. Lurie, 207 F.3d 1075, 1076
(8th Cir. 2000); Cooper v. Schriro, 189 F.3d 791, 783 (8th Cir. 1999) (per curiam).
“There is no constitutional or inherent right of a convicted person to be conditionally
released before the expiration of a valid sentence.” Greenholtz v. Inmates of Neb.
Penal and Corr. Complex, 442 U.S. 1, 7 (1979). The government’s refusal to offer
early release to Correll does not implicate a fundamental right, so § 3621 is
permissible if it is supported by a rational basis. Congress rationally could have
concluded that substance-abuse treatment for prisoners could help reduce the
extraordinarily high rate of recidivism among offenders who have a history of
substance abuse, and that an early-release incentive was necessary to draw into
treatment inmates who might otherwise be unwilling to undergo drug treatment. See
H.R. Rep. No. 103-320 (1993). The statute is thus supported by a rational basis. See
Brikova v. Holder, 699 F.3d 1005, 1008 (8th Cir. 2012); see also Ewing v. California,
538 U.S. 11, 25 (2003). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      2
       The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota, adopting the reports and recommendations of the Honorable
Veronica L. Duffy, United States Magistrate Judge for the District of South Dakota.

                                          -2-